Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 1 of 9 Page ID #:10041



  1   JOSEPH HUNT
      Assistant Attorney General
  2   Civil Division
      WILLIAM PEACHEY
  3   Director, Office of Immigration Litigation
      EREZ REUVENI
  4   Assistant Director
      SARAH STEVENS WILSON
  5   United States Department of Justice
            1801 Fourth Avenue North
  6         Birmingham, Alabama
            Telephone: (205) 244-2140
  7         Email: Sarah.Wilson2@usdoj.gov
  8   Attorneys for Respondents
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 11

 12                                       |
                                          |    No. CV 07-3239-TJH (RNBx)
 13   ALEJANDRO RODRIGUEZ, et al.,        |
                                          |
 14                                       |    Hon. Terry J. Hatter, Jr.
                 Petitioners,             |
 15                                       |
                                          |    RESPONDENTS’ NOTICE OF
 16         v.                            |    MOTION AND PARTIAL MOTION TO
                                          |    DISMISS THE FOURTH AMENDED
 17                                       |    COMPLAINT
      DAVID MARIN, Field Office Director, |
 18   U.S. Immigration and Custom         |    MEMORANDUM AND POINTS OF
      Enforcement, Los Angeles, et al.,   |    AUTHORITY IN SUPPORT OF THE
 19                                       |    MOTION
                                          |
 20              Respondents.             |    Date: October 7, 2019
                                          |    Time: UNDER SUBMISSION
 21                                       |
                                          |    Ctrm: Honorable Judge Terry J. Hatter
 22

 23

 24

 25

 26

 27

 28

                                                   1
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 2 of 9 Page ID #:10042



  1        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
  2
            TO THE COURT AND TO PETITIONERS:
  3
            PLEASE TAKE NOTICE that on October 7, 2019, Respondents’ Partial
  4
      Motion to Dismiss the Fourth Amended Complaint under Rule 12(b)(1) and Rule
  5
      12(b)(6) will be taken under submission by the Court. Should a hearing take place, it
  6
      will be held in the courtroom of the Honorable Terry J. Hatter, United States District
  7
      Judge, located in Courtroom 9B of the First Street Courthouse, 350 W. 1st Street, Los
  8
      Angeles, California, 90012.
  9
            This motion is based on the memorandum of points and authorities in support of
 10
      this motion and the documents cited therein.
 11
            This motion is made following a conference of counsel pursuant to Local Rule
 12
      7-3 which took place telephonically on August 7, 2019.
 13

 14                                                  Respectfully Submitted,
 15                                                  JOSEPH HUNT
                                                     Assistant Attorney General
 16                                                  Civil Division
                                                     WILLIAM PEACHEY
 17                                                  Director, Office of Immigration
                                                     Litigation
 18                                                  EREZ REUVENI
                                                     Assistant Director
 19
                                                     /s/ Sarah Stevens Wilson
 20                                                  SARAH STEVENS WILSON
                                                     United States Department of Justice
 21                                                  1801 Fourth Avenue North
                                                     Birmingham, Alabama
 22                                                  Telephone: (205) 244-2140
                                                     Email: Sarah.Wilson2@usdoj.gov
 23
                                                     Attorney for Respondents
 24

 25

 26

 27

 28

                                                2
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 3 of 9 Page ID #:10043



  1

  2                MEMORANDUM AND POINTS AND AUTHORITIES

  3         The parties have conferred and determined that, in order to avoid duplicative

  4   briefing, the majority of the issues raised by the Fourth Amended Complaint (FAC)

  5   can be addressed in other remand briefing, including Respondents’ forthcoming

  6   motion to decertify the class and vacate the injunction, and the parties’ subsequent

  7   cross-briefing on the merits. Three issues remain. First, Alex Cacho Castillo, the only

  8   new Petitioner added in the FAC, should be dismissed because FAC does not plead

  9   any claim that can be brought by Cacho Castillo as he was released prior to the filing

 10
      of the FAC and before he was detained long enough to become a member of the

 11
      certified class. Second, Count One should be dismissed in its entirety. Count One

 12
      asserts that the subclasses are statutorily entitled to bond hearings under the

 13
      Immigration and Nationality Act (INA) after 180 days of immigration detention. The

 14
      Supreme Court has already definitively foreclosed Petitioners’ statutory interpretation
      of the INA’s pre-final order detention provisions (8 U.S.C. §§ 1225(b)(1)(B)(iii)(IV);
 15
      1225(b)(2)(A); 1226(a); 1226(c)) and the Ninth Circuit has dismissed Petitioners’
 16
      claims under the INA’s post-order provision (8 U.S.C. § 1231). Finally, the Court
 17
      lacks jurisdiction to entertain Count Four because it expands the scope of the issues
 18
      remanded by the Supreme Court and the Ninth Circuit.
 19

 20                                LEGAL STANDARD
            A. Rule 12(b)(1) Standard
 21
            Federal courts may only hear a case if authorized to do so by statute or by the
 22
      Constitution. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377
 23
      (1994). A challenge to subject matter jurisdiction is properly decided under Federal
 24
      Rule of Civil Procedure 12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000);
 25
      see Robinson v. U.S., 586 F.3d 683, 685 (9th Cir. 2009) (“Unless the jurisdictional
 26
      issue is inextricable from the merits of a case, the court may determine jurisdiction on
 27
      a motion to dismiss for lack of jurisdiction under Rule 12(b)(1)[.]”). Because federal
 28
      courts are courts of limited jurisdiction, it is “presumed that a cause lies outside this
                                                 3
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 4 of 9 Page ID #:10044



  1   limited jurisdiction, and the burden of establishing the contrary rests upon the party
  2   asserting jurisdiction.” Vacek v. United States Postal Service, 447 F.3d 1248, 1250
  3   (9th Cir. 2006). In addition, a court’s subject matter jurisdiction is limited to matters
  4   “ripe” for adjudication, and if a case is not ripe, the court should dismiss it. Fed. R.
  5   Civ. P. 12(b)(1); Chandler v. State Farm Mutual Automobile Insurance Co., 598 F.3d
  6   1115, 1121, 1122 (9th Cir. 2010).
  7         A Rule 12(b)(1) motion may be either facial, where the inquiry is confined to
  8   the allegations in the complaint, or factual, where the court is permitted to look
  9   beyond the complaint to extrinsic evidence. See Wolfe v. Strankman, 392 F.3d 358,
 10   362 (9th Cir. 2004). When a defendant makes a factual challenge “by presenting
 11   affidavits or other evidence properly before the court, the party opposing the motion
 12   must furnish affidavits or other evidence necessary to satisfy its burden of establishing
 13   subject matter jurisdiction.” Id. (citations and quotations omitted). The court need not
 14   presume the truthfulness of Plaintiffs’ allegations under a factual attack. See White v.
 15   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, the court must “accept all
 16   allegations of fact in the complaint as true and construe them in the light most
 17   favorable to the plaintiffs.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136,
 18   1139 (9th Cir. 2003).
 19         B. Rule 12(b)(6) Standard
 20         Under Rule 12(b)(6), a defendant may move to dismiss a complaint for “failure
 21   to state a claim upon which relief can be granted.” Dismissal under Rule 12(b)(6) is
 22   appropriate when the complaint lacks a cognizable legal theory or the absence of
 23   sufficient facts to support a cognizable legal theory. Mendiondo v. Centinela Hosp.
 24   Medical Center, 521 F.3d 1097, 1104 (9th Cir. 2008). “To survive a motion to
 25   dismiss, a complaint must contain more than “labels and conclusions” or a “formulaic
 26   recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 27   (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the
 28   complaint must include “sufficient factual matter, accepted as true, to state a claim to

                                                 4
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 5 of 9 Page ID #:10045



  1   relief that is plausible on its face.” Id. (internal quotations and citations omitted). “A
  2   claim has facial plausibility when the plaintiff pleads factual content that allows the
  3   court to draw the reasonable inference that the defendant is liable for the misconduct
  4   alleged.” Id. (citation omitted). Under Rule 12(b)(6), allegations of fact in the
  5   complaint are taken as true and are construed in the light most favorable to the
  6   nonmoving party. Spreewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
  7   2001).
  8                                        ARGUMENT
  9         A.    Cacho Castillo does not have a ripe challenge to detention exceeding
 10         six month and must be dismissed from the FAC.

 11         The FAC challenges the Respondents’ authority to hold Cacho Castillo under 8
 12   U.S.C. § 1226(a) for a period exceeding six months without a bond hearing. Cacho
 13   Castillo cannot plead that claim, however, because he was released on bond prior to
 14   reaching the six-month mark and he is not a representative for or member of any
 15   certified class. Therefore, the Court does not have jurisdiction over Cacho Castillo’s
 16   claims, both as a matter of habeas jurisdiction and ripeness, and even if it did, Cacho
 17   Castillo fails to state any claim based on being detained for six months or longer.
 18         Cacho Castillo was initially detained in early 2019. At that time, he was eligible
 19   for a bond hearing under the Board of Immigration Appeals decision in Matter of X-K,
 20   23 I. & N Dec. 731 (BIA 2005), overruled by Matter of M-S-, 27 I. & N. Dec. 509,
 21   518 (BIA 2019). On May 24, 2019, after fewer than five months of immigration
 22   detention, he was afforded a Matter of X-K- bond hearing and ordered released on a

 23   $1,500 bond. ECF 512-1 (Cacho Castillo Immigration Bond Order); ECF 512-2 at 3

 24   (Cacho Castillo release); ECF 515 at ¶ 21 (confirming total detention time). He

 25   subsequently settled in New York and the government moved to change the venue of

 26   his immigration case to New York. ECF 512-2. Cacho Castillo is not a member of the

 27   class and does not plead any basis for concluding that he is likely to become a class

 28   member. Nor could he; he was released from custody well short of the six-month

                                                  5
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 6 of 9 Page ID #:10046



  1   mark required for class membership, and has moved out of the Central District of
  2   California. See 512-2 at 3; ECF 515 at ¶ 21. As a result, even if he is again detained,
  3   he has no reasonable prospect of class membership.
  4         At a jurisdictional and statutory minimum, a habeas claim brought under 28
  5   U.S.C. § 2241 requires that the petitioner be in custody as a result of challenged
  6   governmental conduct. “[J]urisdiction is usually determined from the filing of the
  7   relevant complaint.” Cabaccang v. U.S. Citizenship & Immigration Servs., 627 F.3d
  8   1313, 1317 (9th Cir. 2010). On the date that the FAC was filed, however, Cacho
  9   Castillo was not in custody as a result of the conduct challenged in the FAC. See 512-
 10   1 (release order dated May 2019); 512-2 (confirming release); ECF 515 at ¶ 21 (filed
 11   July 11, 2019). Cacho Castillo had been released on a minimum bond, see 8 U.S.C. §
 12   1226(a)(2)(A), and afforded precisely the constitutional entitlement asserted here: the
 13   right to be considered and released on bond. Thus, Petitioner was not “in custody” as a
 14   result of the unconstitutional actions asserted in the FAC. The habeas claim fails both
 15   jurisdictionally and substantively under 28 U.S.C. § 2241.
 16         In addition, the claims in the FAC are not ripe as to Cacho Castillo. A plaintiff
 17   must allege facts giving rise to a case or controversy which is ripe for adjudication.
 18   See United States Nat'l Bank of Or. v. Indep. Ins. Agents of Am., 508 U.S. 439 (1993).
 19   The claims in the complaint are exclusively focused on constitutional and statutory
 20   violations occurring after detention exceeds six months. Cacho Castillo’s challenge to
 21   detention exceeding six months is premature and, to the extent it was premised on
 22   imminent, future harm, was mooted by his release and transfer to New York. See
 23   Cabaccang, 627 F.3d at 1317 (“[A]fter-arising events can defeat jurisdiction by
 24   negating the ripeness of a claim.”). He has not plead any basis for concluding that he
 25   is likely to be redetained and any challenge to future detention is highly speculative.
 26   Therefore, Cacho Castillo has not stated a ripe claim for relief and has not established
 27   any basis for asserting habeas jurisdiction here. He should be dismissed as a
 28   Petitioner.

                                                 6
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 7 of 9 Page ID #:10047



  1

  2         B.     Count One must be dismissed consistent with binding precedent.
  3
            In Count One, Petitioners reassert the very same statutory claims that they lost
  4
      in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), and purport to revive a subclass
  5
      declared void in Rodriguez v. Robbins, 804 F. 3d 1060 (9th Cir. 2015) (“Rodriguez
  6
      III”). Both of these published decisions are binding on this Court and require that
  7
      Count One be dismissed in its entirety.
  8
            The Supreme Court has resolved Count One with respect to all of the pre-final
  9
      order detention statutes. In Jennings, the Supreme Court rejected Petitioners’
 10   interpretations of 8 U.S.C. §§ 1225(b)(1)(B)(iii)(IV); 1225(b)(2)(A); 1226(a); 1226(c),
 11   as expiring after six months of detention. Because the claim has already been rejected
 12   by the Supreme Court, the final authority on the matter, these claims cannot (and need
 13   not) be preserved in the FAC.
 14         Neither can Petitioners disregard the Ninth Circuit’s decision dismissing the
 15   statutory claims brought by the section 1231/post-order subclass. Rodriguez III, 804 F.
 16   3d at 1088 (“Simply put, the § 1231(a) subclass does not exist. The district court’s
 17   grant of summary judgment and permanent injunction are therefore reversed to the
 18   extent they pertain to individuals detained under § 1231(a).”). That ruling remains
 19   published, binding precedent. Kotler v. Am. Tobacco Co., 981 F.2d 7, 13 (1st Cir.
 20   1992); see Nw. Envtl. Def. Ctr. v. Decker, 728 F.3d 1085, 1086 (9th Cir. 2013)
 21   (“[W]hen he Supreme Court reverses this court . . . it leaves unchanged the law of this
 22   circuit on issues not reached by the Court.”) (quoting Misic v. Bldg. Serv. Emps.
 23   Health & Welfare Trust, 789 F.2d 1374, 1379 (9th Cir. 1986)). As such, this Court
 24   does not have the authority to overrule it and must apply it here. Biggs v. Sec'y of Cal.
 25   Dep't of Corr. & Rehab., 717 F.3d 678, 689 (9th Cir. 2013) (district courts are bound
 26   by a prior circuit decision unless that decision is “clearly irreconcilable with
 27   intervening Supreme Court precedent”). No statutory claims remain in this case, and
 28   therefore Count One should be dismissed.
                                                 7
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 8 of 9 Page ID #:10048



  1         C.   Count Four should be dismissed as outside of the scope of the
  2         Supreme Court’s remand order.

  3         This Court lacks jurisdiction to expand the questions beyond those remanded by
  4   the Supreme Court. The general rule is that when the Supreme Court remands in a
  5   civil case, the lower courts should confine the ensuing inquiry to matters coming
  6   within the specified scope of the remand. Hermann v. Brownell, 274 F.2d 842, 843
  7   (9th Cir. 1960) (the appellate court’s jurisdiction “is rigidly limited to those points,
  8   and those points only, specifically consigned to our consideration by the Supreme
  9   Court”), cert. denied, 364 U.S. 821 (1960). Here, the Supreme Court has carefully
 10   directed the issues that must be addressed on remand. This Court cannot expand the
 11   issues the Supreme Court directed be considered on remand to include new
 12   constitutional claims. Therefore, Count Four must be dismissed for lack of
 13   jurisdiction.
 14                                      CONCLUSION
 15         For the reasons set forth above, Petitioner Alex Cacho Castillo and Counts One
 16   and Four should be dismissed from the FAC.
 17

 18                                                  Respectfully Submitted,
 19                                                  JOSEPH HUNT
 20
                                                     Assistant Attorney General
                                                     Civil Division
 21
                                                     WILLIAM PEACHEY
                                                     Director, Office of Immigration
 22
                                                     Litigation
                                                     EREZ REUVENI
 23
                                                     Assistant Director

 24
                                                     /s/ Sarah Stevens Wilson
                                                     SARAH STEVENS WILSON
 25
                                                     United States Department of Justice
                                                     1801 Fourth Avenue North
 26
                                                     Birmingham, Alabama
                                                     Telephone: (205) 244-2140
 27
                                                     Email: Sarah.Wilson2@usdoj.gov

 28
                                                     Attorney for Respondents

                                                 8
Case 2:07-cv-03239-TJH-RNB Document 521 Filed 08/22/19 Page 9 of 9 Page ID #:10049



  1                             CERTIFICATE OF SERVICE
  2
          I certify that on August 22, 2019, I filed the foregoing through the Court’s
  3   CM/ECF system, which will deliver a copy to all counsel of record in this matter.
  4
                                            /s/ Sarah Stevens Wilson
  5                                         SARAH STEVENS WILSON
  6                                         United States Department of Justice

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
